Appeal by the defendant from a judgment of the Supreme Court, Kings County (J. Goldberg, J.), rendered April 11, 1995, convicting him of robbery in the first degree and robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that the jury’s verdict is repugnant because it acquitted him of criminal possession of a weapon in the second degree is unpreserved for appellate review since the defendant did not raise this issue prior to the discharge of the jury (see, People v Satloff, 56 NY2d 745; People v Taylor, 138 AD2d 427; People v Ahmedoff, 131 AD2d 683). In any event, after reviewing the court’s instructions to the jury as to both the robbery counts and the weapon possession count, we find that the verdict is not inherently repugnant (see, People v Good-friend, 64 NY2d 695; People v Tucker, 55 NY2d 1; People v Taylor, supra; People v Cobb, 137 AD2d 700; People v Ellis, 120 AD2d 743; People v Alexander, 91 AD2d 666).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Mangano, P. J., Rosenblatt, Santucci and Joy, JJ., concur.